Rao, Judge:
This appeal for reappraisement had been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto, subject to tbe approval of tbe Court, that tbe merchandise covered by tbe above appeal for reappraisement consists of bamboo blinds and sets of hardware accessories imported from Japan; and that each bamboo blind, as invoiced, is accompanied by one set of hardware accessories.
*427That on or about the date of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at the appraised unit values, packed; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (U.S. Oy) per set of hardware accessories; and that there was no higher foreign value.
That the above appeal for reappraisement is limited to the merchandise hereinbefore described and is abandoned as to all other merchandise; and that said appeal may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such values were the appraised unit values, packed, which said unit values include the costs of the sets of hardware accessories of 3 cents (U.S. currency) per set.
Judgment will be entered accordingly.